DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 12-22 as originally amended and filed on 12/20/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 22 June 2017 (20170622).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371 of PCT/EP2018/059993 filed on 04/19/2018 which claims priority to German Application Number 10 2017 210 500.3 filed on 22 June 2017 (20170622).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 12/20/2019 and 04/15/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the 

Claim Objections
Claim 14 objected to because of the following informalities:  Claim 14 contains a typographical error in that it depends from claim 132, which is not present.  For Examination purposes the Examiner considers claim 14 to depend from claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  DE102013225751A1 to Moerbe (provided with the 12/20/2019 IDS).

Regarding claims 12, 20 and 21 Moerbe teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    586
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    675
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    378
    732
    media_image3.png
    Greyscale

and associated descriptive texts a method, apparatus and non-transitory computer readable medium for operating a driver assistance system 6 for a two-wheeled vehicle 1, the method comprising: 
intervening, via the driver assistance system, as a function of a driver-specific driving-dynamics profile and an instantaneous driving state in para [0008]:
“According to an advantageous development of the invention it is provided that, in addition to the output of the warning message in the operation of the vehicle to avoid a dangerous situation is intervened automatically depending on the driving behavior and the driving situation. This intervention may be, for example, a braking intervention as in an ESP / ABS system. As a result, driving safety for the driver can be further optimized. In particular, it is provided that the intervention in the driving behavior in dependence on the driving behavior of the driver takes place such that the intervention is only carried out when it is recognized on an experienced driver who copes with such an intervention. In the case of single-track vehicles, this prevents an inexperienced driver from being surprised by the automatic intervention and, for example, from losing his balance due to an incorrect reaction.”, 

the driving-dynamics profile reflecting a relationship 16 between inclined-position values at which a driver of the two-wheeled vehicle drove in the past and acceleration values at which the driver drove at the same time in para:
“ [0020] 3 shows a second observer model 13 , which is based on the vehicle dynamics data 7 current parameters of a driving behavior of the 

wherein the instantaneous driving state is characterized by an instantaneously acquired acceleration value 15 and an instantaneously acquired inclined-position value 9 as explained in paras:
“[0019] 2 shows a simplified first observer model of the device 6 , This monitors vehicle dynamics data 7 of the vehicle 1 in the 2 are shown as exemplary diagrams. The vehicle dynamics data are in particular the banking angle of the vehicle, the speed of the vehicle, a torque of the vehicle provided by the drive device and the operating state of a brake system and / or a chassis load. The first observer model determines from these data 8th situation parameters 9 . 10 . 11 and 12 showing the current driving situation of the vehicle 1 describe. Thus, for example, as a situation parameter 9 the tilt of the vehicle, as a situation parameter 11 that of the Drive device predetermined torque and as a situation parameter 12 detects a chassis load.”.  

Regarding claims 13 and 22 and the limitation wherein in the intervention, the driver assistance system intervenes as a function of an instantaneous road condition, the road condition representing an anticipated coefficient of friction (i.e. more or less gripping) between wheels of the two-wheeled vehicle and the roadway see claim 6 and para [0007]:
” Method according to one of the preceding claims, characterized in that the limit value is adjusted as a function of environmental conditions, in particular as a function of a road condition and / or the weather.

 Furthermore, it is preferably provided that the limit value is adapted as a function of environmental conditions, in particular as a function of a road surface condition and / or the weather. If, for example, it is apparent from the data of the navigation system that the road surface changes, then the limit value can be set higher or lower, depending on whether the road surface is more gripping or less gripping for the vehicle. By taking into account the weather, which can be 

Regarding claim 14 and the limitation the method of claim 13, wherein in the intervention, the road condition is determined using the driving-dynamics profile, an occurrence frequency of driving states being evaluated in terms of the driving-dynamics profile for the determination see paras [0007-8]:
“Furthermore, it is preferably provided that the limit value is adapted as a function of environmental conditions, in particular as a function of a road surface condition and / or the weather. If, for example, it is apparent from the data of the navigation system that the road surface changes, then the limit value can be set higher or lower, depending on whether the road surface is more gripping or less gripping for the vehicle. By taking into account the weather, which can be detected for example by a rain sensor and / or a temperature sensor and / or by querying weather data of an Internet service can also be closed on the nature of the road surface, in particular on existing moisture and the limit can be adjusted accordingly.
[0008] According to an advantageous development of the invention it is provided that, in addition to the output of the warning message in the operation of the vehicle to avoid a dangerous situation is intervened automatically depending on the driving behavior and the driving situation. This intervention may be, for example, a braking intervention as in an ESP / ABS system. As a result, driving safety for the driver can be further optimized. In particular, it is provided that the intervention in the driving behavior in dependence on the driving behavior of the driver takes place such that the intervention is only carried out when it is recognized on an experienced driver who copes with such an intervention. In the case of single-track vehicles, this prevents an inexperienced driver from being surprised by the automatic intervention and, for example, from losing his balance due to an incorrect reaction.”.  

Regarding claim 15 and the limitation the method of claim 12, wherein in the intervention, the driver assistance system intervenes when the instantaneous driving state represents an emergency situation, the emergency situation being identified by a driving state recognizable as outlier in comparison to the driving-dynamics profile see paras [0008] above, [0005] and [0022]:
change in an inclined position of the vehicle are detected as parameters. If one or more of these parameters are changed in a certain driving situation over the standard, for example, set faster than usual, it is recognized again on a dangerous situation that the driver has underestimated, and as a result issued a warning message to the driver. In addition, this is achieved in that the attention of the driver can be detected. Depending on the frequency and / or speed at which the driver changes a parameter of his driving behavior, it can be recognized whether the driver is alert or, for example, tired. If it is recognized that the driver is tired, for example, because in certain driving situations, short, but fierce interventions in the driving behavior by the driver, so preferably the limit that serves to trigger the warning is reduced to the driving safety of the former Issue a warning message to increase.

4 shows the function of the device 6 in a simplified representation, being of the observer models 8th and 9 schematically the situation parameters 9 to 12 respectively 13 to 16 are shown in simplified form as area boundaries. Furthermore, there is an output interface 21 the device 6 which in particular has a display device, in particular a display and / or an acoustic device. Captures the observer model 13 in that the number of errors of a certain parameter, in this case the parameter 13 and 16 exceeds a predetermined limit each, it is recognized that the driver behavior of the driver with respect to these parameters is outside the normal range, such as by the spaced range limits 13 and 15 in 4 indicated. As a result, the device gives 6 through the output interface 21 a warning message 18 , For example, acoustically or visually to the driver, so that this attention is drawn to the danger, for example, to his overwork. It is also conceivable to be active in the driving operation of the vehicle 1 intervene. For this purpose, the device 6 preferably an interface 19 on, by which control commands can be issued, for example, to an engine control unit or to a brake control unit. Advantageously, the intervention is through the output interface 21 displayed.”  

Regarding claim 16 and the limitation the method of claim 12, wherein in the intervention, the driver assistance system4[BOSC.P11468US] controls a brake system of the two-wheeled vehicle, a default value being provided for a brake pressure of the brake system as a function of the driving-dynamics profile and the driving state see para [0008] ESP/ABS system and para [0022] above “ For this purpose, the device 6 preferably an interface 19 on, by which control commands can be issued, for example, to an engine control unit or to a brake control unit.”.  

Regarding claim 17 and the limitation the method of claim 16, wherein in the intervention, the default value is increased when the instantaneously acquired acceleration value is greater than an intervention boundary, specific to the driving-dynamics profile, for the instantaneously acquired inclined-position value see para [0028]:
“As further parameters, for example, the posture or body dynamics of the driver, the braking time with respect to a curve, an entering and leaving a cornering, a braking frequency, especially in cornering, a driver's seating position, an acceleration behavior in the curve, as well as a lane choice or a stability in tilt of the vehicle detected and evaluated accordingly. The input variables or parameters are evaluated for the observation in relation to the driving situation, whereby not a criterion as a measurable variable, but rather a combination of a plurality of movements and states that lead to the corresponding assessment, are evaluated. In simple terms, the harmonious driving course with adapted speed, minimal inclination corrections and the right braking maneuvers at the right time is a measure of the driving skills of the driver. However, this ideal form is very individual and can not be measured at fixed values. Drivers of two-wheeled vehicles, in particular, have developed a wealth of skills over time to master the situation. A hard braking or a very fast angle change does not necessarily mean exceeding the driving abilities, as long as they are within the experience. For this purpose, the technical possibilities of the vehicle are used in a corresponding manner. The operation of a throttle or a throttle or the pressure build-up in the brake bear the handwriting of the driver 3 , The manner in which the engine power is used and the suspension claimed are also a feature of the so-called driving style. This means that the characteristics of the vehicle could also be adapted to the driving style of the driver. The response of the vehicle user is that the vehicle behaves as expected. This gives the assurance that you will not be surprised.”.  

Regarding claim 18 and the limitation the method of claim 16, wherein in the intervention, the default value is increased up to an instantaneous ABS-control boundary 

Regarding claim 19 and the limitation the method of claim 12, further comprising: generating the driving-dynamics profile of the driver using acceleration values and inclined-position values acquired during intervention-free travel see claim 1 and paras [0003]:
“Method for operating a vehicle ( 1 ), in particular a single-track vehicle, comprising the following steps: monitoring a driving operation of the vehicle and detecting at least one current parameter of a driving behavior of the driver and at least one situation parameter of the vehicle describing a current driving situation, determining a normal range in which the at least one parameter essentially moving in dependence on the driving situation, - detecting the number of events in which the detected parameter leaves the normal range, and - issuing a warning message if the number of events exceeds a predefinable limit value.

The inventive method with the features of claim 1 has the advantage that can be dispensed with the self-assessment of the driver by an automatic system. At a minimum, it is possible to support the driver's self-assessment by the system. By the method according to the invention the driver is automatically issued a warning message when he has misjudged the assessment of a driving situation. According to the invention, it is provided for this purpose that first the driving operation of the vehicle is monitored and at least one current parameter of a driving behavior of the driver and at least one situation parameter of the vehicle describing a current driving situation are included. Depending on the detected driving situation, a normal range in which the at least one parameter essentially moves is determined. Then, the number of events in which the detected parameter leaves the previously determined normal range, recorded and issued depending on the number of events, a warning message to the driver. In particular, the warning message is output when the number of events exceeds a predefinable limit. Thus, an error counter is provided which detects how often the parameter of the driver's driving behavior leaves the normal range, the normal range being defined by the behavior of the driver himself. This makes it possible to make a driver-individual statement about the consequences of his current driving behavior with regard to the stability or instability of the vehicle in a current driving situation. By issuing the warning message, the driver can react quickly and avoid a dangerous situation. And 

[0021]From the recorded parameters 13 to 16 becomes dependent on the situation parameter 9 to 12 a normal behavior of the driver determined, with a normal operation and a normal behavior of the driver then exist when the parameters 13 to 16 depending on the situation repeatedly in a similar area. As soon as a parameter leaves the thus determined normal range, an error is counted. During operation, therefore, the device detects the errors of the paramaters in the respective driving situation. If it is detected that a parameter unusually often leaves the normal range, so it is on a critical condition of the driver, for example, a high degree of fatigue, closed”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.  For example:
US 6549841 B1 to AxElsson; Roger teaches inter alia, creating speed profiles to “influence the driver with a view to achieving smoother driving and thus a more optimal energy consumption and level of emission” in Col.1 lines 25+  :
“(5) The automatic control of vehicles, particularly commercial vehicles such as buses, has been studied with the objective of minimising emission from vehicles and minimising energy consumption. In the article entitled "Control strategies for an electric Hybrid bus adapted to a specific route", by Jan Andersson, Roger Axelsson and Bengt Jacobsson, presented at AVEC1998, the concept of "advisor" was introduced. This "advisor", which constitutes a part of the control system of the vehicle, calculates a suitable speed profile on the basis of the planned route of the vehicle, i.e. the speed the vehicle should keep at each moment of the journey. The advisor regularly receives data as to the speed and position of the vehicle and the current time, in order to update the speed profile.
(6) This speed profile shall then influence the driver with a view to achieving smoother driving and thus a more optimal energy consumption and level of emission. In the article mentioned above the advisor influences the control system for the vehicle's engine directly. The actions of the driver in depressing or releasing the accelerator and brake pedals are regarded as input signals to the advisor, which thus acts as a kind of filter.“

US 20140129088 A1 to Meissner; Ute Marita et al. teaches a motorcycle stability system in for example, Figs. 2 and 6 below: 

    PNG
    media_image4.png
    258
    152
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    386
    483
    media_image5.png
    Greyscale

And paras:

[0090] A driving dynamics controller will compare desired values and actual values And--by intervention in the brakes, the steering system and the engine--will perform an adjustment to achieve the smallest possible deviations from the desired values while reaching the highest possible driving stability.“

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20211202